 DIAMOND STATEPOULTRY CO.,INC.3DIAMOND STATE POULTRY CO., INC.andCHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCAL UNION NO.876, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AFL, Petitioner. Case No. 5-RC-1164. Novem-ber 9, 1953SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Election issued bythe Board on December 5, 1952, an election was conducted un-der the supervision of the Regional Director for the Fifth Re-gion, amongthe production and maintenance employees of theEmployer's poultry processing plant at Lewes, Delaware. Noneof the three participating unions having obtained a majority, arunoff election was conducted among these employees on Janu-ary 28, 1953. Approximately 167 employees were eligible tovote; of these, 63 voted for the Congress of Industrial Organiza-tions, hereincalled the CIO, and 57 for Local 199, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL,herein called the AFL. There was also 1 challenged ballot.On February 3 and February 4, 1953, respectively, the Em-ployer and the AFL filed objections to conduct affecting the re-sults of the election. Copies of the objections were served onthe other parties.On April 1, 1953, after conducting an investigation, theRegional Director issued his report on objections, in which hefound that the objections raised no material issues with respectto the election and recommended that the CIO be certified. OnApril 13, 1953, the AFL filed exceptions to the Regional Di-rector's report and the Employer filed an appeal therefrom.On April 24, 1953, the Board found that the exceptions to theRegional Director's report raised substantial and materialissues of fact and ordered that a hearing be held to resolvethese issues.A hearing was held on May 11 and 21, 1953, before WilliamNaimark, hearing officer. The Employer, the CIO, andthe AFLappeared and participated. All parties were afforded full oppor -tunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.On July 15, 1953, the hearing officer issued his report inwhich he recommended that the objections to the election beoverruled and the CIO certified as bargaining representativeof the employees in the appropriate unit. The AFL filed timelyexceptions to the hearing officer's report.The Board has reviewed the hearing officer's rulings madeat the hearing and finds that no prejudicial error was commit-ted. The rulings are hereby affirmed.' The Board has consid-'The hearing officer referred to the Board the CIO's motion made at the opening of thehearing to dismiss the objections and exceptions as not filed within the period prescribed bySection 102.61 of the Board's Rules and Regulations. The Board finds that the objections andexceptions were timely filed and accordingly denies the motion.107 NLRB No 19. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDered the hearing officer's report, the exceptions, and the en-tire record in the case and hereby finds as follows:The Employer and the AFL objected to the election upon theground that certain illegal conduct occurred during the elec-tion and thatelectioneeringoccurred in the plant and near thepolling places during election hours.Activities of the H & H Poultry Company "Killers"The runoff election was scheduled for 10 a. m. to 12 noon onJanuary 28, 1953. About 10:30 a. m., Plant SuperintendentKleiman discovered a large number of chickens in the packing-room which had been bledin such a mannerthat theywere un-fit for sale.' He at once went to the poultry killing room to dis -cover the cause. There he found three strange men talking tothe Diamond State killers.3 One of the three was standing on thekilling line using a killing knife. Kleiman heard the man whowas wielding the knife tell a Diamond State killer to vote therightway or it would not be good for them. He caught thewords CIO but could not hear in what connection. When Kleimandemanded to know what the strangers were doing, they cursedhim and told him it was none of his business and that he shouldleave or he would get hurt. Kleiman at once went to the officeand reported these" facts to Manager Polin. Polin told Kleimanto call the police or get a Board agent. As Kleiman was leavingthe office, he met Board Agent Smith who was on his way toinvestigate a complaint about the actions of the three strangers.He and Smith walked through the pinning room toward the killingroom and met the three men who were just coming out of the kill-ing room. All five started for the office as directed by the agentand about half way down the pinning room were joined by Polin.When the three men were interrogated at the office they claimedtheywere not electioneering but merely looking for jobs.The activities of these three H & Hemployees were not lim-ited to the killing room. They had previously circulated through-out those areas of the plant in which the great majority of theemployees worked. Gertrude Tunnel testified that just beforethe election, when she was on her way to the polls where sheacted as an observer, she noticed "quite a commotion" in thepinning room department. Everyone had stopped work and agroup of employees were gathered around 3 strangers. She wasnot near enough to hear what was said, but she recognized 1of the 3 men as Percy Wollett, whom she knew. Similarly,Myrtle Weatherly, during election hours, noticed 3 men whodid not work at the plant talking to a group of employees about8 feet away from where she was working in the packingroom.She heard 1 of the 3 tell the employees to "vote CIO, that2 Plant Manager Pohn who made an inspection in the packingroom shortly afterwards esti-mated that at least 700 chickens were misbled.3The three strangers were subsequently identified as Wollett, Norwood, and McRae, all ofwhom were employed as killers at the H & H Poultry Company, where the CIO had won a Board-conducted runoff election the day before. DIAMOND STATE POULTRY CO., INC.5there had better be a good election or somethingwould happento them," and"You all vote CIO we runone down at H & H,remember and we better have a good election here or some-thing will happen to you when you get out of here." She recog-nized 1 of the 3 as Norwood whom she knew.Mamie Con-quest testifiedthatbefore she went in to vote 2 strangerswalked down the pinning room line and one of themasked thegirls if they were going to vote.When they said theywere, hetoldthem "Youbetter vote rightif you know whatis good foryou."Aftershe had voted she saw the same 2 men passthrough the pinning room accompaniedby a Boardagent andthe "big boss." (The same witness testified that on her arriv-al in the plant on election day morning,a stranger wearing aCIO buttonran after her calling to her to voteCIO "if youknow what is good foryou, ifyou don'tyou'll be in trouble upto your neck.")William Savage also encountered three strange men when hewas on his way tovote. Theywere standing in the packingroomdoor so that he had to squeezeby them. As he did so they toldhim to voteCIO, ifhe knew what was goodfor him.Activities of the Laws SistersMinnie Laws and her sister,Doris, both of whom were em-ployed atthe H& H Poultry Company, volunteeredto "assist"the regular CIO agents on the day of the election at DiamondState. Theyhanded out leaflets at the gates to the employeesas they arrived.Theytestifiedthat justbefore the electionstarted they went into the maintenance room with Jenkins, aCIO representative,to inspect the polls.At therequest ofthe Board agent, they removed theirCIO buttons. They thenasked the timekeeper the way to the women's room.They wereunable to follow her directions and asked a male employee whopointed it out to them as just off the pinningroom. They spoketo no other employees,althoughthey wavedat them as theypassed through the pinning room on theirway back from thewomen'sroom. Theythen went outsidethe plantand did not re-enter.William Weatherly,a clerk, testifiedthat about10 a. m. hesaw two strange women at the door of the pinning room. Hetelephoned Manager Polin and reported this. When Polin ar-rived at the plant about 10 minutes later, he saw 2 strangersat the pinning room door shouting and waving at employees,but as theystoodwith their backs to him he was unable toidentify them. Weatherlywas also unableto identifythe womenhe saw. Directly afterthisPolinwent into the pinning room.He found the employees there so excitedthat he thought theywere drunk.Apparentlyhe thoughtthis onlybecausetheywereshouting and cursing.He admitted he saw no liquor.MyrtleWeatherlytestified that as she was on her way tovote she encountered at the entrance to the packingroom twowomen wearingCIO buttonswho inquiredthe way to thewomen's 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom using profane language. She gave them directions and theyasked her if she was going to vote. She told them it was none oftheir business, whereupon they told her that "if we had goodsense we would vote the right way or something would happen."Myrtle Weatherly was unable to identify the Laws sisters asthe women in question.Activities of the Independent Trucker and the Bus DriverEmployee Savage, continuing on his way to the polls after hisencounter with the three strangers, next encountered HarryBurton, an independent trucker, who hauls poultry for the Em-ployer. Burton told him to vote CIO if he knew what was goodfor him. Burton used the same language to Teresa Pitts and toMyrtle Weatherly as each was on her way to vote.The only testimony at the hearing concerning electioneeringin the proscribed area, which was confined to the maintenanceroom where the polls were located, was that of Gertrude Tunnelwho was an observer. She saw Clark, abus driver for the Em-ployer who was not eligible to.vote, talking to employees waitingtheir turn to vote. She heard him say that if he had a vote hewould vote for the AFL. After Clark had been in the maintenanceroom about 15 minutes, a Board agent learned that Clark was notwaiting to vote and directed him to leave at once which he did.ConclusionThe issue before the Board is whether the election was con-ducted under such circumstances and under such conditions aswere conducive to the sort of free and untrammeled choice ofrepresentatives contemplatedby the Act.4We hold that it wasnot.The election was held in such a general atmosphere ofconfusion and fear of reprisal as to render impossible the ra-tional, uncoerced selection of a bargaining representative. Itisnotmaterial that the fear and disorder may have beencreated by individual employees and nonemployees and thattheir conduct cannot be attributed either to the Employer or tothe unions.The important fact is that such conditions existedand that a free election was thereby rendered impossible. Ac-cordingly,we shall set aside the runoff election and direct thata new runoff election be held._ORDERIT IS HEREBY ORDERED that the runoff election held here-inon January 28, 1953, be, and it herebyis, set aside.IT IS FURTHER ORDERED that the case be, and it herebyis,remanded to the Regional Director of the Fifth Region toconduct a new runoff election among the employees eligible tovote in the original runoff election.4P. D Gwaltney,Jr., and Company,Inc., 74NLRB 371